DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2, 4-5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beranger (US PG PUB 2013/0118641).
Regarding claim 1, Beranger discloses a fastening system (figures 1-2) for fastening a distribution member to a reservoir, the fastening system comprising: 
a fastening ring (item 1, figure 1) comprising:
a central axis (central axis of ring 1, figure 1); and
a skirt (item 14, figure 1) comprising articulated fastening tabs (item 16, figure 1) angled outwards with respect to the central axis;
a rigid collar (item 2, figure 2) engaged around at least a portion of the skirt.
	Regarding claim 2, Beranger discloses the fastening ring further comprises an upper portion (figure 1) surmounting the skirt, wherein each articulated tab is connected to the upper portion via a hinge (tabs 16 are integrally formed with skirt 14 with a thin weakened area to move inwards and outwards, paragraph [0023]).
Regarding claim 4, Beranger discloses that  the skirt further comprises fixed tabs (item 15, figure 1) rigidly connected to the upper portion.
Regarding claim 5, Beranger discloses that   the skirt comprises several angular sectors (slots 17 form angular sectors, figure 1) formed between said articulated tabs and said fixed tabs.
	Regarding claim 11, Beranger discloses that the fastening ring (item 1, figure 1) is a single piece (paragraphs [0020-21], figure 1).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beranger (US PG PUB 2013/0118641) in view of Simon (WO 2020/212663)(see attached machine translation).
	Regarding claim 12, Beranger teaches that the fixed tab comprises an internal thread but does not explicitly teach that the articulated tabs comprise an internal thread.
	Simon teaches another fastening system (figure 1) comprising a fastening ring (item F, figure 1) with articulated tabs (item F11, figure 1) extending from a bottom of a skirt (item F3, figure 1) and the articulated tabs comprising internal threads (item F21, figure 1) to form a one or more continuous helical threads when all of the tabs are brought together and folded downwards (paragraph [0048], machine translation) to connect with a thread (item R2, figure 4a) of a neck (item R1, figure 4a) of a reservoir (item R, figure 4a).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Beranger to provide internal threads on the inner side of the articulated tabs as taught by Simon to provide a single or multiple continuous helical thread when the tabs are brought together to attach the fastening ring to a neck of a container that comprises similar external threads. Doing so merely involves modifying the structure of the tabs to add the threads and such expertise within the range of one of ordinary skill in the art. 
 	Regarding claims 16 and 20, Beranger teaches a fastening system (figures 1-2), comprising: 
a fastening ring (item 1, figure 1), comprising: 
an annular plateau (item 13, figure 1); 
an upper portion (figure 1) extending away from the annular plateau in a first direction; 
a skirt (item 14, figure 1) extending away from the annular plateau in a second direction opposite the first direction, the skirt comprising: 
at least one articulated tab (item 16, figure 1) comprising; and 
at least one fixed tab (item 15, figure 1), each of the at least one fixed tabs comprising: 
a pair of opposite lateral edges (figure 3); 
an axial rib (item 151, figure 3) running along each of the pair of lateral edges and extending radially inward; and 
a rigid collar (item 2, figure 2) attached to the upper portion of the fastening ring in a position to be moved downwardly over the skirt (see figures 2, 4, and 5),
a reservoir (item 4, figure 4) comprising a threaded neck (item 42, figure 4);
a distribution member (pump, paragraph [0001], figure 5) attached to the fastening ring and extending at least partially into the reservoir (figure 5);
wherein the fastening ring is seated on the threaded neck of the reservoir (figure 5), the rigid collar covers the skirt (figure 5), and the at least one articulated tab is pressed against the threaded neck of the reservoir (figure 5).
Beranger teaches that the fixed tab comprises an internal thread but does not explicitly teach that the articulated tabs comprise an internal thread on the internal surface to mate with the threaded neck of the reservoir. 
	Simon teaches another fastening system (figure 1) comprising a fastening ring (item F, figure 1) with articulated tabs (item F11, figure 1) extending from a bottom of a skirt (item F3, figure 1) and the articulated tabs comprising internal threads (item F21, figure 1) to form a one or more continuous helical threads when all of the tabs are brought together and folded downwards (paragraph [0048], machine translation) to connect with a thread (item R2, figure 4a) of a neck (item R1, figure 4a) of a reservoir (item R, figure 4a).
	It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Beranger to provide internal threads on the inner side of the articulated tabs as taught by Simon to provide a single or multiple continuous helical thread when the tabs are brought together to attach the fastening ring to a neck of a container that comprises similar external threads. Doing so merely involves modifying the structure of the tabs to add the threads and such expertise within the range of one of ordinary skill in the art. 
Regarding claim 17, Beranger teaches a hinge connecting each of said at least one articulated tabs to the upper portion (figure 1) of the fastening ring (tabs 16 are integrally formed with skirt 14 with a thin weakened area to move inwards and outwards, paragraph [0023]).
Regarding claim 18, Beranger teaches that the at least one fixed tab is smooth (figure 1, outside of the fixed tab 15 is smooth).
Regarding claim 19, Beranger teaches that the at least one articulated tab comprises three articulated tabs and the at least one fixed tab comprises three fixed tabs (figure 3).

Allowable Subject Matter
6.	Claim 13 is allowed. The primary reason for allowance is the inclusion of limitations “a rigid collar engaged around the skirt so as to fold back the articulated tabs to frictionally engage the fixed tabs” in claim 13. The prior arts do not teach such structures.
7.	Claims 6-7 and  9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to pump attachment mechanisms using fastening rings with moveable tabs and a rigid collar to secure the fastening ring around the pump: US PN 5,085,332, US PN 5,348,174, US PN 6,619,495, US PG PUB 2011/0024465, US PG PUB 2012/0285991, and US PG PUB 2012/0318825.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754